



EXHIBIT 10(c)
cpblogoa04.jpg [cpblogoa04.jpg]
2015 LONG-TERM INCENTIVE PLAN
TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT




TIME-LAPSE RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) between Campbell
Soup Company (the “Company”) and [ ] (the “Participant”), an employee of the
Company, on [ ] (the “Grant Date”).


WHEREAS, the Company desires to award the Participant restricted stock units,
which each represent a right to receive one share of Capital Stock, $.0375 par
value of the Company (the “Restricted Stock Units”) as hereinafter provided,
under the Campbell Soup Company 2015 Long-Term Incentive Plan (the “Plan”); and


WHEREAS, by accepting this award, the Participant agrees to the terms of this
Agreement.


NOW, THEREFORE, in consideration of valuable considerations the legal
sufficiency of which is hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:


1. Award of Restricted Stock Units. The Company hereby grants to the Participant
on the Grant Date [ ] Restricted Stock Units. The Restricted Stock Units are in
all respects limited and conditioned as hereinafter provided, and are subject in
all respects to the Plan’s terms and conditions, as amended.


2. Restriction Period; Payment. Subject to the terms of this Agreement and the
Plan and provided that the Participant remains continuously employed throughout
the restriction periods set forth below, one-third (1/3) of the Restricted Stock
Units shall vest per year over three years on each [ ] following the Grant Date
(each a “Vesting Date”), as set forth below:


Restriction
Period
Vesting Dates
Number of Restricted
Stock Units
1
[ ]
[ ]
2
[ ]
[ ]
3
[ ]
[ ]



Except as otherwise provided below, the Company shall deliver to the Participant
one share of the Company’s Capital Stock for each vested Restricted Stock Unit
during the month following each applicable Vesting Date. Unless terminated
earlier under Section 5 below, a Participant’s rights under this Agreement shall
terminate with respect to each Restricted Stock Unit at the time such Restricted
Stock Unit is converted into the Company’s Capital Stock.


3. Dividend Equivalent Payment. After a Vesting Date, Participant shall be paid
in cash the accumulated amount equivalent to the dividends which would have been
paid on the Company’s Capital Stock underlying the Restricted Stock Units to the
extent the Company’s Board of Directors had approved and declared a dividend on
its Capital Stock. Such dividend equivalent amount shall be paid during the
month following the applicable Vesting Date. Subject to Section 5 below, the
dividend equivalent payment shall be forfeited for any Restricted Stock Units
terminated under Section 5.


4. Incorporation of Plan Terms. This award is subject to the terms and
conditions of the Plan. Such terms





--------------------------------------------------------------------------------





and conditions of the Plan are incorporated into and made a part of this
Agreement by reference. In the event of any conflicts between the provisions of
this Agreement and the terms of the Plan, the terms of the Plan will
control.  The Compensation and Organization Committee of the Board of Directors
(the “Committee”) shall have the right to resolve all questions which may arise
in connection with the Award or this Agreement, including whether a Participant
is no longer actively employed and any interpretation, determination or other
action made or taken by the Committee regarding the Plan or this Agreement shall
be final, binding and conclusive. Capitalized terms used but not defined in this
Agreement shall have the meanings set forth in the Plan unless the context
clearly requires an alternative meaning.


5. Early Termination of Restricted Stock Unit; Termination of Employment. The
Restricted Stock Units shall terminate and become null and void if and when the
Participant ceases for any reason to be an employee of the Company or its
subsidiaries, including but not limited to termination for Cause, voluntary
resignation or Retirement, except as provided in below:


(a)
Retirement. If the Participant’s employment is terminated at least six (6)
months following the Grant Date as a result of Retirement, the Restricted Stock
Units shall continue to vest through the Vesting Dates, and the Company will
deliver to the Participant, or his or her legal representative, one share of the
Company’s Capital Stock for each Restricted Stock Unit vested on that date in
accordance with Section 2.



(i)
For purposes of this Agreement, the following terms shall have the meanings set
forth below:



A.
“Retirement” or “Retirement Eligible” means the Participant terminates, or is
eligible to terminate, employment with the Company or its subsidiaries after
attaining 55 years of age with at least 5 years of continuous service on or
prior to the date of termination.



B.
“Total Disability” means “Total Disability” or “Totally Disabled” as that term
is defined under a Company-sponsored long-term disability plan from which the
Participant is receiving disability benefits and which is in effect from time to
time on and after the Grant Date.



(b)
Retirement Eligible upon Total Disability or Death. If the Participant’s
employment is terminated at least six (6) months following the Grant Date as a
result of Total Disability, or death (provided the Participant is Retirement
Eligible at the time of any such termination), the Restricted Stock Units will
continue to vest through the Vesting Dates, and the Company will deliver to the
Participant, or his or her legal representative, one share of the Company’s
Capital Stock for each Restricted Stock Unit vested on that date in accordance
with Section 2.



(c)
Not Retirement Eligible upon Total Disability or Death; Involuntary Termination.
If the Participant’s employment is terminated at least six (6) months following
the Grant Date: (i) as the result of the Participant’s Total Disability or death
and the Participant is not Retirement Eligible; or (ii) by the Company for
reasons other than Cause, the Participant shall vest on the applicable Vesting
Date in a prorated portion of his or her Restricted Stock Units under this
Agreement according to the following formula:



Restriction Period
1
2
3
Number of months worked from Grant Date to termination date divided by 12;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the first Vesting Date shall vest on the first Vesting Date.
Number of months worked from Grant Date to termination date divided by 24;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the second Vesting Date shall vest on the second Vesting Date.
Number of months worked from Grant Date to termination date divided by 36;
multiplied by number of Restricted Stock Units originally scheduled to vest on
the third Vesting Date shall vest on the third Vesting Date.






--------------------------------------------------------------------------------







The Company will deliver to the Participant, or his or her legal representative,
one share of the Company’s Capital Stock for each Restricted Stock Unit that
vests on a Vesting Date in accordance with Section 2.


(d)
Any Termination Prior to Six-Month Anniversary of Grant Date. If a Participant
ceases to be an employee of the Company for any reason before six (6) months
have elapsed from the Grant Date, the Restricted Stock Unit award shall be
cancelled by the Company and the Participant shall forfeit the entire award.



(e)
Integration with Severance Benefits. For U.S. participants, notwithstanding
paragraphs 5(a)-(d) above, if severance is offered, eligibility for a prorated
award of LTI is contingent upon the Company receiving your signed Severance
Agreement & General Release. Without a signed release, all unvested units are
forfeited.



For purposes of this Agreement, the terms “termination of employment,”
“separation from service,” and similar references mean a separation from service
within the meaning of Code Section 409A with the Company and/or any of its
subsidiaries or affiliates, which includes circumstances in which the
Participant is reasonably anticipated not to perform further services with the
Company or its affiliates or subsidiaries.


6. Withholding of Taxes. As a condition of making any payments or issuing any
shares upon vesting of the Restricted Stock Units, the Participant or other
person entitled to such shares or other payment shall pay any sums required to
be withheld by federal, state, local, or other applicable tax law with respect
to such vesting or payment. In accordance with any procedures established by the
Committee, the Participant may satisfy any required withholding payments in cash
or shares (including the surrender of shares held by the Participant or those
that would otherwise be issued in settlement of the award). The value of any
shares surrendered or withheld shall equal the closing price on the NYSE
composite tape on the tax date.


7. Limits on Transferability. Participant’s right in the Restricted Stock Units
awarded under this Agreement and any interest therein may not be sold, pledged,
assigned, hypothecated, transferred, or disposed of in any manner, other than by
will or by the laws of descent or distribution. Restricted Stock Units shall not
be subject to execution, attachment or other process.


8. Severability. If one or more of the provisions of this Agreement shall be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby and the invalid, illegal or unenforceable provisions shall
be deemed null and void; however, to the extent permissible by law, any
provisions which could be deemed null and void shall first be construed,
interpreted or revised retroactively to permit this Agreement to be construed so
as to foster the intent of this Agreement and the Plan.


9. Compliance with Securities Laws.  Shares shall not be issued with respect to
this award unless the issuance and delivery of such Shares shall comply with all
relevant provisions of state and federal laws, rules and regulations, and, in
the discretion of the Company, shall be further subject to the approval of
counsel for the Company with respect to that compliance. 


10. No Employment or Voting Rights.  Nothing contained in the Plan or this
Agreement shall give any employee the right to be retained in the employment of
any member of the Company or affect the right of any such employer to terminate
any employee. The Participant shall have no voting rights with respect to the
Company’s stock units.


11. Successors. This Agreement shall be binding upon and inure to the benefit of
any successor or successors of the Company and any person or persons who shall
acquire any rights hereunder in accordance with this Agreement or the Plan.


12. Internal Revenue Code Section 409A. This Agreement shall be interpreted,
operated, and administered in a manner so as not to subject Participant to the
assessment of additional taxes or interest under Code section 409A to the extent
such Participant or any payment under this Agreement is subject to U.S. tax
laws, and this Agreement





--------------------------------------------------------------------------------





shall be amended as the Company, in its sole discretion, determines is necessary
and appropriate to avoid the application of any such taxes or interest.


13. Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or to request the Participant’s consent to
participate in the Plan by electronic means. The Participant hereby consents to
receive such documents by electronic delivery and, if requested, agrees to
participate in the Plan through an on-line or electronic system established and
maintained by the Company or a third party designated by the Company.


14. Entire Agreement. The terms of the Plan and this Agreement when accepted by
Participant will constitute the entire agreement with respect to the subject
matter hereof. This Agreement supersedes any prior agreements, representations
or promises of the parties relating to the subject matter hereof.


15. Governing Law; Jurisdiction. This Agreement shall be construed in accordance
with, and its interpretation shall otherwise be governed by, New Jersey law.
Each party irrevocably agrees that any legal proceeding arising out of, or
relating to the subject matter of, this Agreement shall be brought in the
Superior Court of New Jersey in Camden County or the United States District
Court for the District of New Jersey located in Camden, New Jersey. Each party
irrevocably consents to such jurisdiction and venue.




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized executive all as of the day and year first above written.


CAMPBELL SOUP COMPANY








By: _______________________________________
Robert W. Morrissey
Senior Vice President and Chief Human
Resources Officer







